                                                                       CLERK'S OFFICE U,S.DIST.COURT
                                                                              AT ROANOKE,VA.
                                                                                   FILED
                   IN TH E U N ITED STATE S D IST RICT CO U RT               MAZ 2b 2û22
                   FO R TH E W E STERN D ISTR ICT O F W R GIN M          JUL C.        ,CL 1
                                                                                           4
                               D AN VILLE D IW SIO N                    BY:
                                                                             *-         R
D AN W LLE CO M M ER CIAL
IN D U STRIAL STO M GE ,LLC,
                                                CivilAction N o.4:18-cv-00050
      Plaintiffy



SELECTIVE INSURANCE         )                   By:   H on.M ichaelF.U rbansld
COM PAN Y OF SOUTH CAROLINAy)                   ChiefUited StatesDistrictJudge
                            )
     Defendant.             )
                             M E M O RAN D U M O PIN ION

      This m attez com es befote the coutt on defendant Selecdve Insurance Com pany of

South Cazolina'srfselecdve') Motion forPartialSllmmaryJudgment.ECF No.70..In its
m odon,Selecéve contends thatcertnin exclusions in its genetalinsurance policy,issued to

plaindffDanvilleCommercialIndustrialStorage,LLC rTDCIS7'),applytoapropettydamage
clnim assened by D CIS asaresultofaviolentstorm itlltzly,2016.Thecotutheard argument
                     .
                         !


on O ctobet 2,2019.Aftet a teview of the pleadings, atgum ents of the patties, televant

evidence,and applicable law,the cotutwillgtant Selecéve's M odon foz Patdal Splm m ary

Judgm ent.
                                           1.

      D CIS ownsaw arehouse located at265 Corning Drive in D anville,Virginia.O n A pril

1,2016,DCIS entered into a commetciz propertyinsutance policy with Selecdve rfthe
Policy?),whichoblkatedSelecdvetoffpayfotditectphysicallossordamageto FhejCovered
Propetty atthe prem ises...caused by orzesuldng from any Coveted Cause ofLoss.';ECF

N o.71-3,BatesN o.PO L-0000225.T'
                                hePolicywasin effectforoneyear.

      Theinsurancepolicyincluded severalexclusions.Fizst,thePolicy stated thatSelecdve

w ould notpay forany fTlossozdam agecause'
                                         d ditectly ozinditectly'?by:

             g.W atet
                    (1)Flood,surfacewatet,waves,édes,édalwaves,ottheit
                    spray,allwhetherdtiven byzaitzoznot;
                    (2)M udslideormudflow;
                    (3)W atezthatbacksup from oroverflowsfrom asewer,
                    dtain or sum p;oz
                    (4) W ater under the ground sutface pzessing on,or
                    flowing or seeping thtough;
                           (a)Foundadons,walls,floors,orpaved suzfaces;
                           (b)Basements,whetherpaved ornot;or
                           (c)Doors,windowsorotheropenings.
Lt.
  kA futthetendotsementptovided:

             Broadened W ater- DitectD am age

             You may extend theinsurancepzovided by thisCoverageForm
             to pay fordirectlossordam age cause by:
                   a. W atet that backs up or overflows oz is otherwise
                       dischatged from a sewer,dtain,sllm p pum p orrelated
                       equipm ent;or
                   b. W atezundertheground suzfacepressing on,orflowing
                       orseeping tluough foundadons,walls,floors orpaved
                       sutfaces.

             H owever,with respectto Paragtaph b.above,w ewillnotpay the
             cost of repniting or replacing a sum p pllm p or its zelated
             equipm entin the eventofa m echanicalbzeakdown.

             For purposes of this Extension of covetage, drain does not
             include a roof dtain,gtm er, downspout ot sim ilat flxtutes ot
             equipm ent.

ECF N o.71-3,BatesN o.POL-0000270.
      Latein theeveningofJuly2,2016(orintheeatlymozninghotusofJuly3),asevere
stozm inundated D anville and the sturounding ateas,dropping a lazge voltzm e ofraitlin a

zelaévely shortperiod ofHm e.The storm and itsrlin overwhelm ed theroofdrninson D CIS'S

watehouse,causing waterto collect,orffpondy''on theroof A saresult,a secdon oftheroof,

totaling between 2000 and 2500 squate feet,collapsed under theweightofthe ponded water.

Therem ainderoftheroofdid notcollapsebutwasdam aged by waterinSltradon.

      D CIS flled a clnim for the dam ages it sustnined atits w arehouse.W hile Selecdve

concedes the Policy coverscollapse caused by the weightofwater collected on the roof,it

disputesthatthePolicyrequitesitto covetreplacem entofthe entitezoof.D CIS broughtsuit

to enfotce itsintelw etaéon ofthe Policy,and Selecdve hasnow m oved fotpardalsum m ary

judgment,seekingto confit'm itsintemretadon ofthePohcy.
                                          II.

      PursuanttoRule56(a),thecouttmustdrgrantsummaryjudgmentifthemovantshows
thatthezeisnogenllinedisputeastoanymaterialfactandthemovantisenétled tojudgment
asamatteroflaw.''Fed.R.Civ.'
                           P.56(a);CelotexCo .v.Cattett,477U.S.317,322 (1986)9
Glnnv.EDO Cor .,710F.3d209,213 (4thCit.2013).W henmakingthisdetet-minadon,the
courtshould considerTfthe pleadings,depositions,answersto intettogatories,and adm issions

on ftle,togetherwith...ganyqafûdavits''filedbythepardes.Celotex,477U.S.at322.W hether
a factism aterialdepends on the zelevantsubstandve law.A nderson v.LibertyLobby,Inc., '

477U.S.242,248 (1986).ffonlydisputesoverfactsthatmightaffecttlaeoutcom eofthesuit
undetthe governing 1aw willpropetly preclude the entry ofsllmmaryjudgment.Factual
disputesthatareitrelevantorunnecessaty willnotbe counted.''Id.(citaéon onlitted).The

                                           3
m oving party bears the inidalburden of dem onsttaéng the absence of a genuine issue of

m aterialfact.Celotex,477 U.S.at323.Ifthatburden has been m et,the non-m oving party

m ustthen com eforwatd and establish thespecihcm aterialfactsin disputeto survive s'lm m a.
                                                                                          ty

judgment.M atsusllitaElec.Indus.Co.v.ZenithRaclio Com.,475U.S.574,586-87(1986).
       In detezrniningw hetheragenuineissue ofm aterialfactexists,the couttview sthefacts

and dtawsallreasonableinferencesin the lkhtmostfavorable to the non-moving party.
cz-ty= ,710F.3d at213(citingBondsv.Leavitt 629F.3d369,380 (4th Cit.2011)).Indeed,
.




Tfgijtisan Taxiom thatin mxling on amotion for summaryjudgment,theevidence ofthe
nonmovantisto bebelieved,and alljustiûableinferencesareto be dtawn in hisfavor.'''
McAidaids Inc.v.loimbezl-clazkCo .,756F.3d307,310(4th Cit.2014)(intetnalalteradon
omitted) (quoting.Tolan v.Cotton,572             650,651 (2014) (per ctuiaml).Mozeovet,
fflcjredibility deternainadons,the weighing ofthe evidence,and the drawing oflegitimate
infetencesfrom thefactsatejulyfuncdons,notthöseofajudge.''Anderson,477U.S.at255.
The non-m oving party m ust,however,Tfset fotth specific facts that go beyond the fm ete

existenceofascine aofevidence.'''Glnn,710F.3dat213 (quotingAnderson,477U.S.ai
252).The non-moving patty must show that Tfthere is suffkient eddence favoring the
nonmovingpartyfotajurytoretutnavezdictforthatpatty.''Anderson,477U.S.at249).tfln
otherwords,togzantsllmmaryjudgmentthegcqolzrtmustdete= inethatnoreasonablejury
could 8nd forthe nonm oving party on theevidencebefore it.''PeriniCo .v.PeriniConstr.

Inc.,915 F.2d 121,124 (4th Cir.1990)(cidng Anderson,477 U.S.at248).Even when facts
arenotin dispute,thecouttcannotgtantslpmmaryjudgmentunlessthezeisfrnogen'aineissue



                                             4
    asto the inferencesto bedtawn fzom ''those facts.W orld-W ideRi htsLtd.P'shi v.Com be

    lnc.,955F.2d242,244(4thCir.1992).
           W hen considerings'nmmaryjudgmentzegarclitng theintetw etadon ofaconttact,the
    courtTrfacesa conceptually difficulttask ....?'Id.at245.

                  Only an unambiguous wdting juséfies summary judgment
                  witlaout resort to extrinsic evidence, and no writing is
                  unam biguous iffsuscepdble to two reasonable intetpretadons.'
                  Am .Fidelity & Cas.Co.v.Lo' ndon & Edinburgh Ins. Co.,354
                  F.2d214,216(4thCir.1965).Theftrststep foracourtaskedto
                    ants'Ammaty judgmentbasedonaconttact'sinterpretaéonis,
                  therefoze,to determinew hethet,asa m atteroflaw,the conttact
                  is sm biguous or unam biguous on its face.If a courtproperly
                  determ ines thatthe conttactisunam biguouson the disposidve
                  issue,itm ay then properly interpretthe conttactasa m attet of
                  1aw andgrantsummaryjudgmentbecausenointemredvefacts
                             o
                                                    '

                  arein genlllneissue.Evenw here acourt,however,determ inesas
                  am attezoflaw thatthecontractisam biguous,itm ayyetexam ine
                  evidenceexttinsicto the contractthatisincludedin thes'xm m ary
                  judgmentmatezials,and,iftheevidenceis,asamatteroflaw,
                  dispositiveofiheintelw etadyeissue,grantsummatyjudgment
                  on that basis.1f,however,tesort to extrinsic evidence in the
                  summpry judgment materials leaves genuine issues of fact
                  zespecdve the conttact's ptoper interpretation, s'Am m ary
                  judgmentmustofcourseberefusedandintemzetadonlefttothe
                  ttiezoffact.

    Id.tinteznalcitationomitted).
                                               111.

          A s ap inidal m atter, D CIS contends that Selective is barred from asserting the

    applicability ofthe exclusion asa defense to tlae pzesentacdon because the specific language

    ofthePolicywasnotcited asagroundsfordefensein Selecdve'sanswer.D CISm aintainsthat

    the boilem late defense asserted by Selecéve- ffvadouspolicy exclusions apply to elim inate

,
    coverageforthelossesalleged,''ECF No.47! 162- isinsufûcienttoputDCIS on nodceof
Selecdve's defense to its clnim s.The colztt hnds that Selecdve's affst-m adve defense w as

suffcientto putD CIS on noéce thatSelecéve w ould rely on exclusions in the Policy as a

defense to D CIS'Sclnim s.Even ifitwere not,D CIS soughtfl'tthetinfot-madon on the basis

for Selecdve's affitm ative defense dudng discovery,and Selecdve cited the televantW ater

Exclusion Endotsem entasgtoundsfotitsafsrm aéve defense aseazly asM arch 28,2019.Stt

ECF N o.89-3.Selecdve'safAt-maéve defense isnotw aived,and Selecdve m ay rely on the

W aterExclusion Endorsem entasan affttm ative defenseto D CIS'Sclnim s.

      Tutning to the heart of the issue befote the coutt,Selecéve m akes two ptim ary

atgumentsin suppottofitsmodon forpazdalslxmmaryjudgment.Firstitcontendsthatthe
W ater Exclusion Endotsem ent,which excludes from coverage dam age caused by ffslzrface

watezy''ECF N o.71-3,BatesN o.POL-0000255,appliesto waterthatponded on the zoof.

Second,it m aintains the inability of the zoof dtains to accom m odate the deluge of watet

dllmped duringthestotm amotmtedto frwatetbacklingqup otovetflowlingjftom a...dtaitw''
causing dam agethatwasexpressly excepted from coverageby thePolicy.Because thecolzrtis

persuaded thatthe term f<sutface watery''asused in the Policy,includes ponded orstancling

watezon aroof,Selecdveisendtled to summav judgmenton itsitzitialatgument,and the
courtneed notaddressitsalternadve posidon.

      Theteisno disputethatthePolicyisaconttact,and thusthenorm alrulesofconttacttzal

intem retation gaide the court'sanalysisoftheissuesbeforeit.See Seabulk O ffshore,Ltd.v.

Am. Home Asstu. Co., 377 F.3d 408, 419 (4th Cit. 2004) rfglsursuant to Vitginia
judsprudence,an insurance pohcy is a contact to be construed in accordance v4da Ehe'
principlesapplicable to allconttacts.''(ciéng Gra llicArts.Mut.lns.Co.v.C.W .W arthen

                                            6
Co.,240Va.457,459,397S.E.2d876,877(1990))).ffoueséonsconcerningthevalidity,effect
and intem retadon of a conttact ate resolved according to the law of the state where the

conttactwasmade.''Id.(citingW oodsonv.CelinaMut.Ins.Co.,211Va.423,426,177S.E.2d
610,613 (1970)).Thepardesappearto agreethatVitginia1aw conttolsthePolicy,andthe
CouêtSCCSno êCZ.
               SOIIto distuêb thatCOnCeSSiOn.

      ffundetVitginialaw,ifpolicylanpzageiscleatandunambi> ous,lthecouttdoesqnot
applyrulesofconsttnnction;rather,gitjgivegsjthelanguageitspbin and orclina.
                                                                          tymeaningand
enforcegs)thepolicyaswrit-ten.'?Id.(ciéngP'slli Umbzella Inc.v.Fed.lns.Co.,260Va.123,
133,530S.E.2d 154,160 (2000)).ffconvetsely,whenthepolicylanguageisambi> ousand the
intendonsofthe pardes cannotbe ascertained,the policy m ustbe stdctly construed ar inst

the insuter and libezally in favor of the insuted,so as to effect the dom inant purpose of

indemnity orpaymentto theinsured.''JA (citing St.PaulFire & MarineIns.Co.v.S.L.
Nusbaum & Co.,227Va.407,411,316S.E.2d734,736(1984)).Policylanguagewillbeheld
to be am biguous ffwhen itm ay be undetstood in m ore than onew ay orw hen such language

refersto two orm ote thingsatthe sam e tim e.''Salziv.Va.Flt'
                                                            m Buteau M ut.Ins.Co.,263

Va.52,55-56,556 S.E.2d 758,760 (2002)9see also HoraceMann Ins.Co.v.Batne ,No.
2:17>00016,2018 W L 1733989,at*2 (W.D.Va.Apr.10,2018).rrsimilatly,teasonable
exclusionsto covezage,when stated in the policy in clear and unam biguous language thatis

clearly applicableto aspecificsittzadon athand,willbeenforced.''Id.(citingTranscon.lns.
Co.v.RBMW .Inc.,262 Va.502,512,551S.E.2d 313,318 (2001)).fcWhere exclusionary
provisionsate am biguous,they willbe intetw eted in a m annerthatpzovidescoverage to the
insured.''Id.(citingLowerChesa eakeAssocs.v.Valle Forelns.Co.,260Va.77,87-88,
532S.E.2d 325,331-32 (2000)).
      ThePolicy cleazly excludesftom covetage daniage cause by ffsutface water,''butthat

tet'm isnotdehned in the Policy.Selecéve insiststhe tetm includesw ater on stufacesother

than theground,while D CIS atguesthat,giving the term ffsurface watelr'itsplain m eaning,

w ater on a roofdoes notqualify.W hile Vitginia courts have notaddtessed w hatthe term

Tfsurface w ater''m eansin an insutance conttact,other coutts atound the country have.A s

Selecdveaccuzatelypointsout,themajorityofthoseto haveaddtessed thisquesdon have
concluded thatffsutface water''includesw ater on a roof.See,e.g.,Fidelity Co-op.Bank v.

NovaCas.Co.,726F.3d31,40 (1stCit.2013)rfx eseenoteason to disttzrb thedisttict
cotutrsfinclingthatthefponded'wateron theroofofthepropeztyhetewasfsurfacewater.'7);
O ak H illInc.IV LLC v.State Fazm Fite & Cas.Co.,N o.15-> -1996,2017 W L 4286779,at

*4 (N.D.Ohio Sept.27,2017)rfNeithertheOllio defirlition forthemajority ofcaselaw,
including thatirlOlaio and the Sixth Circuit,requite rsurfacewater'to bedefined so narrowly

as only waterthatlandson the ditt.The wateratissue here fdedved from falling rains.'...I

find the rainwater that accllm tzlated on the roof to be fstzrfyce water'excluded under the

Policy.'');Martinezv.Am.Famil Ins.Co.,No.16-ca-0456,2017R 526121,at*5-6(Colo.
App.Feb.9,2017)(EndingTfground''withinthedefirlidonofTfsurfacewatez'?toincludeman-
madestufacesincludingtheroofatissuein thecase);SherwoodRealEstate& lnv.Co.v.O1d
Colon Ins.,234 So.2:1445,446 tLa.Ct.App.1970)(holcling thatapoolofrainwateron a
roofwasTfsurfacewatez7);Brin hurstv.O'Donnell,14Del.Ch.225(1924)(<fln thecaseofa
builcling ezected on land,the zoofis to be tegarded as an atdhcialelevadon of the earth's


                                            8
surface.W henitintetceptsthefallingrain orsnow,itthezeforegathezsstufacewaters.').The
courtfinds thisreasoqing persuasive and holdsthatthe plain m eaning ofrfsurface water''in

thePolicy includesw aterthatpondson aroof.

       D CIS contendsthatfTsurface water''only applies to w ater on the ground.Although

D CIS'Sm inority posidon has been adopted by a few courts,see e. .,Cochran v.Travelers

Ins.Co.,606So.2d 22,24 tLa.Ct.App.1992),thePolicy atissueheremakessuch areading
untenable.In theveryexclusion atissue,thePolicystatesthatSelecdvewillnotpay fordnm age

caused by ffgwjater under the ground surface ptessing on,or flowing or seeping though''
foundadons,w alls,floozs,orpaved surfaces.ECF N o.71-3,BatesN o.POL-0000255.The

Policy expzessly flxtthetdeo esa#peofsutface,nnmely the ffground stzrface,''establishing

thatTfsutfacey''asused elsewhetein thePolicy (and especially in the very same exclusion),
includesslzrfacesotherthanjusttheground.To hold asDCISinsistswotzldmaketheterm
ffground'?superfluousin thePolicy,and contzactsazepresllm ed notto use superfluousterm s.

See Amesv.Am.Nat'lBank,163 Va.1,38-39,176 S.E.204,216-17 (1934)(<fNo wozd or
clauseisto betteated asm eaninglessifanyzeasonablem eaning consistentwit.h the otherparts

ofthe contractcan begiven to it....Thepresum péon alwaysisthattheparéeshave notused

words nim lessly and that no provision is m erely a superfltzity unless itis pbitnly m etely a

repeddon.7).Readingtheexclusionasawholeconfit'msthatfrsurfacewater''meansmorethan
m ezelywateron theground;rfsurfacewater''includeswateron asuzfaceotherthan theground

asw ell.

       D CIS also points to sevetal Virgl
                                        'tal
                                           'a water tights cases for the proposiéon that

ffgsqurfacewaterisdefinedaswaterV ffusedoveztlaestufaceofthegtound...untilitreaches

                                              9
som ewelll-jdefined channel.'':M lpllinsv.Greer,226Va.587,588-89,311S.E.2d 110,111-
12 (1984)(quoéngHowlet'tv.S.Norfolk 193Va.564,567,69S.E.2d346,348(1952)).See
alsoCollettv.Cordovana,290Va.139,144,772S.E.2d584,587(2015)(quotingVllllins,311

S.E.2d at111-12).Thesecases,however,arenotpezsuasivefozseveralteasons.
       Fitst,neithet case cited by D CIS tatned on the dehnition of ffsurface w ateri''b0th

merelyapplied thecommon-law rulethatTfeach landownermay fkht(slzrfacewaterjoffas
besthecan ....7'M 'lllins,311 S.E.2d at1129see Collett,772 S.E.2d at587.Second,bot.
                                                                                  h cases

apply com m on-law dehniéons and rules to sim ationsw holly distinct from the contractual

intemretl on atbar.Both Mullinsand Collettconcezned whethetlandownerscould divert
sutface watet aw ay from thei.
                             r own property and towazds anothez,causing dam age to the .




neighboring pzoperty.SeeMllllins,311S.E.2d at111 rfl
                                                   p efendantsjallegethatMllllitnshad
erected an earthen em banltm ent obstrucdng and diverting a stteam , wllich caused large

quanééesofwaterto bedischatged on thei.
                                      tlands.');Collett,772 S.E.2d at586 rfcollett
alleged ...thatthe Cordovanas...wezeTresponsibleforditecdng m assive quanddesofwater

nm-offandpollutantsftom theitpropertiesonto (Collett'sjpzoperty,thuscausing significant
and ongoing damage,hnancially and emotionallpn).Neithercase cited by DCIS concerned
theintetw etaéon ofan insutance conttact,so the applicability ofM ullinsand Collettto the

case atbatisnegligible atbest.

       Finally,even ifthe com m on-law definidon offfsuzfacewater''ascitedin unrelated cases

w ere com pelling or controlling,there is stillthe m ore fundam entalissue thatthe cotut is

intelw eting a conttact.Itis axiom aéc that,when intezpretlng and applym
                                                                       ' g a conttact,the

intendon ofthe patdesisthe controlling concern.Va.Elec.& Pow erCo.v.N .V a.Re .P=k
Auth.,270Va.309,315,618S.E.2d323,326(2005)rrrfjhepolestatfortheconstzucéonof
a conttactisthe intendon ofthe conttacéng partiesasexpressed by them in the wordsthat

haveused....Itisthecourt'sdutytodeclarewhattheinstnlmentitselfsaysitsays.''(quoting
Ames,176 S.E.at21$).Thisisso even iftheintention ofthe pattiesrunscounterto the
genetalrtzle.See e..,Rountttcv.Graham,144Va.145,148,131S.E.193,194(1926)rThe
operadon ofthisgeneralruleis,however,subotclinateto theintendon ofthepatdes....'').
A sdiscussed above,thewozdsused by theparéesestablish thatffstuface''includesm ozethan

justtheground,anditfollowsthatrfsutfacewatez''includeswaterthatpoolsonasurfaceother
than the ground,nam ely theroofofD CIS'Swatehouse.

      Based on the foregoing,insofar as D CIS seeks recovery from Selecéve for dam age

caused by ponded watez infilttating the roof,that dam age is excluded by the Policy and

Selecéveisenétledtosummaryjudgmentonthatissue.
                                           IV .

      Selecdvehasalso flled aM oéon to ExcludeExpertTestim ony ofD azm y Ifnight.ECF

N o.76.D CISrespondsthat,because11r.ltrlightffisexperiencing serioushealthissuesm aldng

hisability to provideany testim ony in thism attetunlikely atbestaD CIS recognizesthatitwill

notbe able to rely upon him as an expertgoing forwatd.''ECF N o.83.A ccordingly,D CIS

contends the issue is m oot.Selecdve clisagtees,arguing thatuntilllis expert designaéon is

rescinded,DCIS asserdon thatitfrwillnotbeable to relyupon glitnightjasan expettgoing
forward''isinsufhcientand doesnotTfm oot''the issue ithasraised.See ECF N o.84.Based

on D CIS'Sconcession thatitdoesnotfozeseerelym
                                             ' g on Iinight'stestim ony,aswellasitslack
ofa response to the groundsraised in suppott ofSelecdve's m odon to exclude,the court

GRAN T S Selecéve'sm oéon to excludeK night'stestim ony.

                                          V.

      For the reasons stated above,Selecdve m ay ptoperly rely on the W ater Exclusion

Endozsem entasan af6t-madve defense to D CIS'S clnim ,and thatexclusion appliesto watez

dam age caused by ponded w ater inftltradng the roof. Thetefore, the colztt GR AN T S

Selecdve'sModon forPartialSlxmmaryludgment.
      An appzopriate O rderwillbeentered.



                                               Entered: / 3 -- ö 3-- J ô v ö
                                         YXY W 6                                   Y
                                               M ichaelF   rbanski
                                               Clni   nited StatesDistdctludge
